Exhibit 10.12
AGENCY AGREEMENT
TACTICAL DIVERSIFIED FUTURES FUND L.P.
(A NEW YORK LIMITED PARTNERSHIP)
UNITS OF LIMITED PARTNERSHIP INTEREST
November 11, 2009
Citigroup Global Markets Inc.
388 Greenwich Street
New York, New York 10013
Morgan Stanley Smith Barney LLC,
on behalf of its Smith Barney Channel
2000 Westchester Avenue
Purchase, New York 10577
Re: Tactical Diversified Futures Fund L.P.
Ladies and Gentlemen:
     Tactical Diversified Futures Fund L.P. (formerly known as Citigroup
Diversified Futures Fund L.P.) (the “Partnership”) is organized as a limited
partnership under the New York Revised Uniform Limited Partnership Act, as
amended and in effect on the date hereof (the “Partnership Act”) for the purpose
of speculative trading, either directly or indirectly, in commodity interests
including, but not limited to futures contracts, swaps, options, spot, and
forward contracts. Ceres Managed Futures LLC (formerly known as Citigroup
Managed Futures LLC), a Delaware limited liability company (the “General
Partner”), offered units of limited partnership interest in the Partnership (the
“Units”) publicly from March 27, 2003 to November 30, 2008 (the “Public
Offering”). In connection with the Public Offering, Citigroup Global Markets
Inc., the Partnership and the General Partner were parties to a Second Amended
and Restated Selling Agreement dated as of October 2, 2004 (the “Selling
Agreement”), which terminated pursuant to its terms. No Units were sold between
November 30, 2008 and the effective date of this Agreement as set forth in
Section 17.
     The General Partner desires to raise additional capital for the Partnership
by the sale of Units to certain qualified investors pursuant to Rule 506 of
Regulation D (“Reg. D”) under section 4(2) of the Securities Act of 1933, as
amended (the “Securities Act”). The General Partner, the Partnership, the
business of the Partnership and the Units are described in a Private Placement
Offering Memorandum and Disclosure Document dated August 1, 2009, prepared by
the General Partner. As used in this Agreement, “Memorandum” refers to that
Private Placement Offering Memorandum and Disclosure Document, including the
appendices thereto, unless such memorandum or appendices have been supplemented
or amended, in which case the term shall refer, from and after the time the
supplement or amendment is delivered to each of you, to the

 



--------------------------------------------------------------------------------



 



memorandum and appendices as so amended and supplemented. The commodity trading
advisors to the Partnership are currently AAA Capital Management Advisors, Ltd.,
Aspect Capital Limited, Capital Fund Management S.A., Drury Capital, Inc.,
Graham Capital Management, L.P., John W. Henry & Company, Inc., SandRidge
Capital, L.P., Willowbridge Associates Inc. and Winton Capital Management
Limited. The General Partner may engage different commodity trading advisors
from time to time on behalf of the Partnership.
     The subscribers for Units will be required to execute the Subscription
Agreement, a copy of which is attached as an appendix to the Memorandum, and to
tender or cause to be tendered for each Unit subscribed cash in the amount of
the net asset value per Unit on the date of purchase. Subscribers for Units
whose Subscription Agreements are accepted by the General Partner will become
limited partners of the Partnership (the “Limited Partners”) upon the execution
by the General Partner as attorney-in-fact for each such subscriber of a Limited
Partnership Agreement, as may be amended and restated from time to time, a copy
of which is attached as an appendix to the Memorandum (the “Partnership
Agreement”), and at the time such subscribers’ names are entered in the books
and records of the Partnership.
     Section 1. Appointment of Agent.
     On the basis of the representations, warranties and covenants contained in
this Agreement, but subject to the terms and conditions set forth in it,
Citigroup Global Markets Inc. and Morgan Stanley Smith Barney LLC, on behalf of
its Smith Barney Channel, are hereby appointed non-exclusive agents of the
Partnership during the offering period specified in this Section, for the
purpose of finding subscribers for the Units for the account and risk of the
Partnership through a private offering. The offering period will continue until
the General Partner terminates it (with reasonable advance notice) or until up
to 200,000 Units, or such additional duly authorized amount, have been
subscribed (the “Continuous Offering”). Units or partial Units sold during the
Continuous Offering will be sold at net asset value per Unit as of the last day
of each month, provided that the General Partner may determine to not accept any
offers to purchase Units in a particular month. Subject to the performance by
the General Partner of all of its obligations to be performed under this
Agreement and to the completeness and accuracy of all material representations
and warranties of the General Partner contained in this Agreement, you each
hereby accept such agency and agree on the terms and conditions set forth in
this Agreement to use reasonable efforts during the Continuous Offering to find
subscribers for the Units subject to market demand. Such offering of Units shall
be subject to prior approval in accordance with your internal policies. Each of
you agree that your agency under this Agreement, which is coupled with an
interest and, therefore, is not terminable by the General Partner without your
permission, will continue until the termination of the Continuous Offering or
until such time as all Units sold by you have been redeemed, whichever is later.
     Section 2. Representations and Warranties of the Partnership and the
General Partner.
     The Partnership and the General Partner jointly and severally represent and
warrant to each of you, individually, for your benefit, and for the benefit of
the purchasers of the Units sold by you that:

-2-



--------------------------------------------------------------------------------



 



     (a) They will deliver to you such number of copies of the Memorandum as you
may reasonably request, regardless of whether the Units are offered solely to
“accredited investors” as defined in Rule 501(a) of Reg. D. They will not make
any amendment or supplement to the Memorandum until they have given you a copy
thereof and reasonable notice of the same, and no such amendment or supplement,
if material, will be made if you reasonably object thereto.
     (b) The Memorandum complies with Rule 502(b)(2) of Reg. D and the
information to be made available or furnished to each purchaser of a Unit
pursuant to Section 5(f) hereof or otherwise will be sufficient to comply with
Rule 502(b)(2)(iv) and 502(b)(2)(v) of Reg. D.
     (c) The Memorandum will not contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.
     (d) All action required under the Partnership Agreement or otherwise to be
taken by the General Partner before the subscription for and sale of the Units
to subscribers therefor has been taken or before the Monthly Closing dates, as
defined in Section 4 hereof, will have been taken, and upon (i) payment of the
consideration therefor specified in the Subscription Agreement, (ii) acceptance
by the General Partner of each subscriber acceptable to the General Partner, and
(iii) the payment of any required filing fee, the subscribers will become
Limited Partners of the Partnership entitled to all the rights of Limited
Partners under the Partnership Agreement and the Partnership Act. The Units,
when sold and paid for as contemplated by the Memorandum, will represent validly
authorized and duly issued limited partnership interests in the Partnership and
will conform to all statements relating thereto contained in the Memorandum,
including the Partnership Agreement. The General Partner shall maintain records
required of a registered commodity pool operator pursuant to the rules of each
of the Commodity Futures Trading Commission (“CFTC”) and the National Futures
Association.
     (e) The Partnership is a limited partnership duly and validly organized
pursuant to the Partnership Agreement and the laws of New York, and is validly
existing under, and subject to, the laws of New York with full power and
authority to conduct the business in which it proposes to engage as described in
the Memorandum. A Limited Partner will have no liability in excess of his
capital contribution and his share of Partnership assets and undistributed
profits except as set forth in Section 7(f)(2) of the Partnership Agreement and
in the Partnership Act.
     (f) There is no action, suit, litigation or proceeding before or by any
court or governmental agency, federal, state or local, pending or threatened
against or affecting or involving the property or business of the General
Partner, or the business of the Partnership, that would materially and adversely
affect the condition (financial or otherwise), business or prospects of the
General Partner or the Partnership.
     (g) Other than as disclosed to you, neither the Partnership, the General
Partner, nor any person directly or indirectly affiliated with either of them
has, either directly or through

-3-



--------------------------------------------------------------------------------



 



an agent, sold or offered for sale or solicited offers to subscribe for or buy,
or approached potential investors for or otherwise negotiated in respect of, the
Units except for the activities of the General Partner in approaching potential
investors undertaken in cooperation with Citigroup Global Markets Inc. and
Morgan Stanley Smith Barney LLC, on behalf of its Smith Barney Channel, after
advance consultation with either Citigroup Global Markets Inc. or Morgan Stanley
Smith Barney LLC, on behalf of its Smith Barney Channel, as applicable; and
neither the Partnership, the General Partner nor any person directly or
indirectly affiliated with any of them has, either directly or through an agent,
participated in the organization or management of any partnership or other
entity, or has engaged in any other activity, in a manner or under circumstances
that would jeopardize the status of the offering of the Units as an exempted
transaction under the Securities Act or under the laws of any state in which it
is represented by the General Partner that the offering may be made.
     (h) This Agreement and the Partnership Agreement have been duly and validly
authorized, executed and delivered by and on behalf of the General Partner and
constitute valid and binding agreements of the General Partner enforceable in
accordance with their terms. This Agreement and the Subscription Agreements have
been or will be duly and validly authorized, executed and delivered by and on
behalf of the Partnership and constitute or will constitute valid and binding
agreements of the Partnership enforceable in accordance with their terms.
     (i) The execution and delivery of this Agreement, the Subscription
Agreements and the Partnership Agreement, and the consummation of the
transactions contemplated in this Agreement and in the Memorandum, do not
conflict with and will not constitute a breach of, or default under, the
certificate of formation or limited liability company agreement of the General
Partner or any agreement or instrument by which the General Partner is bound by
any order, rule or regulation applicable to it of any court or any governmental
body or administrative agency having jurisdiction over it.
     (j) A separate escrow account has been opened at JPMorgan Chase Bank, New
York, New York (the “Escrow Agent”) and will be maintained for all funds
received from subscribers for Units. All payments received from persons desiring
to purchase Units will be deposited in such account and held in accordance with
the terms of the Escrow Agreement entered into with the Escrow Agent. During the
Continuous Offering, the General Partner may elect to hold subscription proceeds
at a different bank. If the General Partner elects to hold subscription proceeds
at a different bank, it will notify you promptly and provide you with details of
the new account.
     Section 3. Representations and Warranties of Citigroup Global Markets Inc.
and Morgan Stanley Smith Barney LLC.
     Each of you represent and warrant, individually, to and for the benefit of
the Partnership and the General Partner that:
     (a) You will not offer or sell the Units by any form of general
solicitation or general advertising within the meaning of Rule 502(c) of Reg. D.

-4-



--------------------------------------------------------------------------------



 



     (b) Where required by applicable state law or regulation, you will initiate
contact with a prospective offeree only after determining that the suitability
and sophistication standards described in the Memorandum are likely to be
satisfied with respect to such prospective offeree and, where applicable, only
after having obtained an executed Purchaser Representative Questionnaire.
     (c) You will make offers to sell Units to, or solicit offers to subscribe
for Units from, persons in only those states or other jurisdictions where the
General Partner has either qualified or registered the offering for sale or
where the General Partner has determined that an exemption from such
qualification or registration is available under the applicable securities or
“blue sky” statutes of such states or other jurisdictions. You will not offer or
sell Units to any person unless, immediately before making such offers or sales,
you reasonably believe such person (i) would be able to represent that such
person is acquiring the Units for such person’s own account as principal for
investment and not with a view to resale or distribution, (ii) qualifies as an
accredited investor under Rule 501 of Reg. D (unless otherwise permitted by the
General Partner) and (iii) meets such other suitability standards as are
specified in the Memorandum under the caption “Who May Invest” and the other
conditions contained in the Subscription Agreement.
     (d) You will not offer the Units for sale to, or solicit any offers to
subscribe for the Units from, any offeree who resides in a state whose
securities or “blue sky” laws require offerees to meet specified qualifications
unless such offeree meets such qualifications or which laws require offerees to
receive disclosure documents until you have delivered (or directed the General
Partner to deliver) the Memorandum, the Partnership Agreement, and any other
agreement or document that may be attached as an exhibit or appendix referred to
in and distributed with the Memorandum or any other information provided by the
General Partner which is required to be delivered to purchasers pursuant to
Rule 502(b)(2) of Reg. D to such offeree, and within a reasonable time prior to
the Monthly Closing you shall deliver (or cause the General Partner to deliver)
all such documents to all persons who are to purchase the Units, to the extent
they have not theretofore received such documents. In connection with the
offering, you will not represent to any person acquiring Units any material
facts relating to the offering unless such facts are contained in the Memorandum
or have been provided to you in writing by the General Partner.
     (e) You will maintain a record of all information obtained by you
indicating that subscribers for Units placed by you meet the suitability
standards referred to in Section 3(c) hereof. The General Partner, in its sole
discretion, will approve or reject the subscriptions and notify you of the same.
     (f) You are a member in good standing of the Financial Industry Regulatory
Authority, Inc.
     (g) You are in compliance with applicable anti-money laundering laws
(including the USA PATRIOT Act) and related regulations.

-5-



--------------------------------------------------------------------------------



 



     (h) You acknowledge that, in its sole discretion, the General Partner may
in the future engage additional selling agents for the Partnership. Compensation
of any additional selling agents shall be determined by the General Partner in
its sole discretion.
     (i) You shall be responsible for compliance with all applicable anti-money
laundering laws (including the USA PATRIOT Act) and related regulations with
respect to all purchasers of Units placed by you. Each of you agree that you
will fully cooperate with each other and provide all information, subject to
applicable privacy and confidentiality obligations, as is necessary to permit
Citigroup Global Markets Inc. and Morgan Stanley Smith Barney LLC to comply with
the foregoing representation and warranty.
     Section 4. Closings.
     During the Continuous Offering, closings may be held as of the last
business day of each month (“Monthly Closings”) for each month the General
Partner accepts subscriptions.
     Section 5. Covenants of the Partnership and the General Partner.
     Each of the Partnership and the General Partner covenant with each of you,
separately, that:
     (a) If any event occurs that relates to or affects the business or
condition (financial or other) of the General Partner or the Partnership which
makes it necessary to amend or supplement the Memorandum in order that the
Memorandum will not contain an untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein not
misleading in the light of the circumstances existing at the time it is
delivered to a subscriber, the General Partner forthwith will prepare and
furnish to you a reasonable number of copies of the amendment or amendments of,
or supplement or supplements to, the Memorandum (in form and substance
satisfactory to you and your counsel) that will so amend or supplement the
Memorandum.
     (b) They will qualify or register the Units for offering and sale under, or
establish the exemption of the offering and sale of the Units from qualification
or registration under, the applicable securities or “blue sky” laws of the
jurisdictions listed in Appendix I hereto and use reasonable efforts to qualify
in such other jurisdictions as you may reasonably request in writing; provided,
however, that none of them will be obligated to qualify as a dealer in
securities in any jurisdiction in which it is not so qualified. The General
Partner will promptly notify you in writing of such qualification, registration
or exemption in each such jurisdiction and of any modification, rescission or
withdrawal of any such qualification, registration or exemption. The General
Partner will not consummate a sale of a Unit in any jurisdiction in which such
sale may not be lawfully made and will not consummate any sale otherwise than in
accordance with the restrictions and limitations, if any, set forth or referred
to in such survey.
     (c) The General Partner will notify you promptly if it becomes aware that
the Memorandum contains any untrue statement of material fact or omits to state
a material fact

-6-



--------------------------------------------------------------------------------



 



necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading.
     (d) The Partnership will apply the proceeds from the sale of the Units for
the purposes set forth under “Use of Proceeds” in the Memorandum in
substantially the amounts and in the manner indicated thereunder.
     (e) Neither they nor any person directly or indirectly affiliated with any
of them is or will be engaged, as a general partner, sponsor or otherwise (i) in
the organization or management of any partnership, fund or other entity, in a
manner or under circumstances which, in the opinion of their counsel, will
jeopardize the status of the offering of the Units as an exempted transaction
under the Securities Act or under the laws of any state in which it is
represented by them that the offering may be made, or (ii) in any offering of
securities which, when integrated with the offering of the Units in the manner
prescribed by Rule 501(a) of Reg. D and SEC Release No. 33-4552 (Nov. 6, 1962)
will jeopardize the status of the offering of the Units as an exempted
transaction under Reg. D.
     (f) Subject to Section 11 hereof, at all times during the Continuous
Offering, they will (i) make available to each potential purchaser and to the
purchaser’s representative, if any, such information (in addition to that
contained in the Memorandum) concerning themselves, the offering and any other
relevant matters, as they possess or can acquire without unreasonable effort or
expense, and (ii) provide to each potential purchaser and to any purchaser
representatives the opportunity to ask questions of, and receive answers from,
them concerning the terms and conditions of the offering and the business of the
Partnership and to obtain any other additional information, to the extent they
possess the same or can acquire it without unreasonable effort or expense,
necessary to verify the accuracy of the information furnished to the potential
purchaser or any purchaser representatives.
     (g) They will provide to each purchaser the information required to be
delivered by Rule 502(b)(2)(iii) and 502(b)(iv).
     (h) Within 15 days of receiving copies from you of information indicating
that subscribers meet the suitability standards, the General Partner will
approve or reject the subscriptions and notify you of the same.
     (i) The General Partner shall file a Form D with the Securities and
Exchange Commission pursuant to Rule 503 under Reg. D in a timely manner with
respect to all subscriptions accepted by the General Partner. The General
Partner shall comply with any filing requirement imposed by the laws of any
state or jurisdiction in which sales are made. The General Partner shall furnish
you and your counsel with copies of all filings made on Form D pursuant hereto.
     (j) The General Partner shall notify you within a reasonable period of time
if it engages an additional selling agent for the Partnership.

-7-



--------------------------------------------------------------------------------



 



     Section 6. Acknowledgment of Payment of Compensation to You and Your
Financial Advisors.
     Pursuant to the Customer Agreement between Citigroup Global Markets Inc.
and the Partnership, the Partnership shall pay to Citigroup Global Markets Inc.,
in lieu of brokerage commissions on a per trade basis, a monthly flat rate
brokerage fee equal to 5.5% per year of the Partnership’s month-end Net Assets.
The Partnership and the General Partner acknowledge that during the term of the
Partnership a portion of such brokerage fees will be paid to Morgan Stanley
Smith Barney LLC (or an additional selling agent) by Citigroup Global Markets
Inc. and each of you will use a portion of the brokerage fee to pay your
respective financial advisors who place Units and who are registered with the
CFTC as associated persons.
     Section 7. Conditions of Your Obligations.
     Your respective obligations under this Agreement are subject to the
accuracy of and compliance in all material respects with the representations and
warranties of the Partnership and the General Partner made in Section 2 hereof
and to the performance by the Partnership and the General Partner in all
material respects of their obligations to you under this Agreement.
     If any of the conditions specified in this Section 7 have not been
fulfilled when and as required by this Agreement to be fulfilled by the
Partnership or the General Partner with respect to a party to this Agreement,
such party may withdraw as a party to this Agreement by notifying the General
Partner of such withdrawal in writing at any time at or before any Monthly
Closing and any such withdrawal will be without liability or obligation of any
party to any other party except as otherwise provided in Section 5 and Section 9
hereof.
     For the avoidance of doubt, if one of you withdraws as a party to this
Agreement pursuant to this Section 7, the Agreement shall continue in full force
and effect with respect to the remaining parties to the Agreement.

    Section 8. Conditions of the Obligations of the Partnership and the General
Partner.

     The obligations of the Partnership and the General Partner under this
Agreement with respect to each of you are subject to the performance by you of
your respective obligations under the same in all material respects and to the
further condition that you have offered the Units for sale, or solicited offers
to subscribe for or buy Units, or otherwise negotiated with any person with
respect to the Units, only in such manner and under such circumstances as are in
compliance with the securities or “blue sky” laws of the jurisdictions
designated by you in accordance with Section 5(b) hereof.
     For the avoidance of doubt, if the Partnership’s and the General Partner’s
obligations with respect to either of you cease pursuant to this Section 8, the
Partnership’s and General Partner’s obligations with respect to the other party
to the Agreement shall continue in accordance with the terms of this agreement.

-8-



--------------------------------------------------------------------------------



 



     Section 9. Indemnification and Contribution.
     Each of you agree to indemnify and hold harmless the Partnership and the
General Partner and their officers, directors and employees, against any and all
loss, liability, claim, damage, expense, judgment or amount paid in settlement
(including reasonable attorneys’ fees) with respect to statements or omissions
in the Memorandum made with respect to you or your respective obligations under
this Agreement made in reliance upon and in conformity with information
furnished to the General Partner by you expressly for use in the Memorandum.
     Section 10. Representations, Warranties and Agreements to Survive Delivery.
     All representations, warranties and agreements contained in this Agreement
or contained in certificates or opinions delivered pursuant to this Agreement
will remain operative and in full force and effect, regardless of any
investigation made by or on behalf of either of you or by or on behalf of the
General Partner and will survive the Monthly Closings.
     Section 11. Confidentiality.
     Each party shall keep confidential any non-public information in respect of
the Limited Partners and any confidential information relating to the business
of each other party to this Agreement.
     Section 12. Notices and Authority to Act.
     All communications required to be given pursuant to this Agreement shall be
in writing and, if sent to Citigroup Global Markets Inc., will be mailed,
delivered or transmitted by facsimile and confirmed to Citigroup Global Markets
Inc. at:
Citigroup Global Markets Inc.
388 Greenwich Street
New York, New York 10013
Attention: General Counsel (Managed Futures)
or, if sent to Morgan Stanley Smith Barney LLC, on behalf of its Smith Barney
Channel, will be mailed, delivered or telegraphed and confirmed to Morgan
Stanley Smith Barney LLC, on behalf of its Smith Barney Channel, at:
Morgan Stanley Smith Barney LLC,
on behalf of its Smith Barney Channel
2000 Westchester Avenue
Purchase, New York 10577
Attention: Jeremy Beal

-9-



--------------------------------------------------------------------------------



 



or if sent to the General Partner, will be mailed, delivered or telegraphed and
confirmed to the General Partner at:
Ceres Managed Futures LLC
55 East 59th Street — 10th Floor
New York, New York 10022
Attention: Jennifer Magro
or at such other address as may be provided in writing to the other parties.
     Section 13. Parties.
     This Agreement will inure to the benefit of and be binding upon each of
you, the Partnership and the General Partner and each of your and their
respective successors, heirs and representatives. This Agreement and its
conditions and provisions are intended to be and are for the sole and exclusive
benefit of the parties to it and their respective successors, heirs and
representatives, and not for the benefit of any other person, firm or
corporation unless expressly stated otherwise.
     Section 14. Governing Law.
     This Agreement shall be governed by and construed under the laws of the
State of New York.
     Section 15. Waiver.
     Any party to this Agreement may waive compliance by the other with any of
the terms, provisions and conditions set forth in this Agreement.
     Section 16. Entire Agreement.
     This Agreement contains the entire agreement between the parties to it, and
is intended to supersede any and all prior agreements between those parties,
relating to the same subject matter.
     Section 17. Effective Date.
     This Agreement is effective with retroactive effect to July 31, 2009.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

-10-



--------------------------------------------------------------------------------



 



     If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to us a counterpart hereof, whereupon this instrument,
along with all counterparts, will become a binding agreement among you, the
Partnership and the General Partner, in accordance with its terms.
Sincerely,

                  TACTICAL DIVERSIFIED FUTURES FUND L.P.    
 
                By: Ceres Managed Futures LLC
(General Partner)    
 
           
 
  By:
Name:   /s/Jennifer Magro
 
Jennifer Magro    
 
  Title:   Chief Financial Officer and Director    
 
                CERES MANAGED FUTURES LLC    
 
           
 
  By:
Name:   /s/Jennifer Magro
 
Jennifer Magro    
 
  Title:   Chief Financial Officer and Director    

                 
Confirmed, accepted and agreed to as of the date first above written.
           
 
                MORGAN STANLEY SMITH BARNEY LLC   CITIGROUP GLOBAL MARKETS INC.
   
 
               
By:
Name:
  /s/Michael McGrath
 
Michael McGrath   By:
Name:   /s/Laurie Hesslein
 
Laurie Hesslein    
Title:
  Managing Director   Title:   Managing Director    

 



--------------------------------------------------------------------------------



 



APPENDIX I
Blue Sky Memorandum

 